PER CURIAM:
Don Nell Hawkins, a federal prisoner, appeals the district court’s orders accepting the recommendation of the magistrate judge to deny relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2012) petition and denying his motion to alter or amend the judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hawkins v. Deboo, No. 1:11-cv-00170-IMK-JSK, 2012 WL 2924009 (N.D.W.Va. July 18 & Nov. 30, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.